Title: To Alexander Hamilton from Lewis Landais, 31 December 1799
From: Landais, Lewis
To: Hamilton, Alexander


          
            General
            fort Adams, Newport December 31st. 1799—
          
          Persuaded that you will not refuse to hear me, and maybe to take part to my position, I will expose you the motives which engage me to write you.
          When Major Tousard was at Newport, I used to stay with him and to have half cord of fuel per Month, during the summer and one cord during the winter, when he went from this place to Philadelphia, he sent me to Fort Adams with Captain Henrys company; and ordered me to stay there untill further orders. Haveing not draw any wood since the first of July, I made a return for the same quantity as above mentioned. Captain Henry would only sign half foot for the summer and one for the winter time; and told me that a Cadet is not allowed any more than the Serjeants; that may be, but General, consider that the Serjeants being in the Same room with twenty men, have but a fire place for them all, and consequently ought to have enough to warm themselves. Being alone in my room, with one foot of wood per Month, that I may very easy burn in two days, what shall I do during the remaining twenty eight days without any fire, in this cold climate. Untill now I have employed all the money of my pay to purchase wood, I confess that haveing but ten dollars a Month to keep myself very clean, it is very hard to me to be obliged to buy my own wood; who would yet give me money to buy cloaths to figure amongs’ the officers?
          Now, as Adjutant, don’t you beleive that I ought to have at least wood enough to warm myself. Since Six weeks that I am at Fort Adams, Captain Henry appointed me as an Adjutant in his Company, I have always done my duty as such, and never received any thing for it. pray, General, to have some considerations for me, to speak to the Secretary of war, to let me have something besides my pay for acting as Adjutant or to grant me wood enough to warm myself.
          When I had the honor of seing you lately in New-York, You told me that when Major Tousard would be with you, you would speak with to him for my promotion, pray to not forget him who has the honor to be General Your most obedient and humble Servant
          
            Lewis Landais
            Cadet 1st. Regt. A&E
          
          Alexander Hamilton Esqre.
        